Shapiro, J. (concurring).
The case relied on most heavily by the People in their brief on this appeal is People v. Lieberman (3 N Y 2d 649, revg. 3 A D 2d 915), in which the Court of Appeals reinstated an indictment charging the defendant Lieberman and another with manslaughter in the second degree in that they, “ acting in concert and each aiding and abetting the other, * * * without a design to effect the death, in the heat of passion, struck and beat Bheinhold Peter Ulrickson with their fists causing him to sustain injuries as a result of which the said Bheinhold Peter Ulrickson died ”, The Court of Appeals reviewed the evidence before the Grand Jury, which showed that the defendant had joined with three other boys in the wanton beating of a tramp and that one of the boys, other than the defendant, had struck the deceased, ‘ ‘ a drunk ’ ’, who fell, struck his head on the edge of the sidewalk and died. This court had dismissed the indictment on the ground that the evidence before the Grand Jury failed to show any conspiracy to beat vagrants or that Lieberman had aided and abetted the boy who struck the decedent, in beating and striking him. In reversing, the Court of Appeals said that the evidence of the boys’ search for tramps to beat up, their beating of another derelict and their striking the decedent pointed to the fact that the defendants had acted in concert, i.e., “ that each aided and abetted the others in a plan or scheme to beat up ‘ tramps and vagrants ’ which, when set in motion, proceeded without interruption until ‘ without a design to effect death, in the heat of passion, [the defendants] struck and beat ’ ” the decedent so that he died, “ after which this respondent and his companions walked calmly away ” (p. 652; emphasis added; bracketed matter in original).
Under the Penal Law, aiding and abetting is covered by article 20 which is entitled ‘ ‘ Parties to Offenses and Liability Through Accessorial Conduct ”. Section 20.00 reads: “ When one person engages in conduct which constitutes an offense, another person is criminally liable for such conduct when, acting *222with the mental culpability required for the commission thereof, he solicits, requests, commands, importunes, or intentionally aids such person to engage in such conduct. ”
The practice’commentary on this section in McKinney’s Consolidated Laws of New York (Book 39, Vol. 1, p. 32) notes that it is an explicit requirement for liability upon the-part of the abettor that he act ‘ ‘ with the mental culpability-required for the commission ” of the crime, a requirement not spelled out in the former Penal Law provision on this subject (§2). The commentary also includes that oné who “ indifferently but knowingly aids or facilitates the commission of a crime by providing another with means or Opportunity for the commission thereof, without having any specific intent on his own part to commit or profit from the crime * * * quite clearly is not liable for the crime which he facilitates, for it cannot be truly said that he acts ‘ xvith the mental culpability required for the commission thereof.’” The crimes in which the defendant here was an aider and abettor were criminal possession of a dangerous drug in the' sixth degree (Penal Law, § 220.05), criminally possessing a hypodermic instrument (Penal Law, § 220.45) and possibly loitering in the first degree (Penal Law, § 240.36) . The death of the individual to whom the defendant sold the narcotic drug and to whom he lent the hypodermic needle to use the narcotic drug was not an act in which the. defendant was either an accessory or aider and abéttor; nor did he act in connection with the death “ with the mental culpability required for the commission thereof” (Penal Law, § 20.00). Nor does the provision in the Penal Law defining the crime of criminal facilitation in the second degree (§ 115.00) serve to sustain the manslaughter and criminally negligent homicide counts, sincé it defines such a crime as involving or engaging in conduct which provides a person who intends to commit a crime with means or opportunity for the commission of such crime and the aid must in fact assist such person to commit a felony. Here the aid given was not to enable the recipient to commit manslaughter or criminally negligent homicide, both felonies, but to commit misdemeanors, violations of the narcotics or loitering laws.
It is clear therefore that under the laws of this State there is no basis for holding the defendant as an accessory or as an aider or abettor of the killing of the decedent. The latter’s death of narcotic poisoning resulting from his voluntary self-injection of heroin was not a crime involving killing, since he did not intend to kill himself or anyone else and it is apparent that he was not aware that he would die as a result of his act *223of taking the narcotic. If the defendant played any role involving criminal culpability in the death of the decedent, it would have been as a principal.
The only possible applicable provisions of the crime of manslaughter as defined in section 125.15 of the Penal Law are (1) recklessly causing the death of another person and (2) intentionally causing or aiding another person to' commit suicide. The second definition clearly has no application to this case because there is no evidence or claim that the decedent took the heroin with the intent of killing himself or was even aware that the outcome of his taking the narcotic would be his death. The first definition requires ‘‘recklessly’’ causing the death of the decedent. ‘‘ Recklessly ” is defined (in Penal Law, § 15.05, subd. 3). as an awareness and, conscious disregard of a substantial and unjustifiable risk that the result in question will occur. The definition, also requires that the risk must be of such nature and degree that disregard of it, constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation. In defining criminal negligence, a term used to define criminally negligent homicide in section 125.10 of the Penal Law, subdivision 4 of section 15.05 states that a person acts with criminal negligence with respect to a result described in the statute defining the offense ‘‘ when he fails to perceive a substantial and unjustifiable risk that such result will occur” and declares, further, that “the risk must be of such nature, and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation.” These parallel definitions make it manifest that for conduct to qualify as reckless it must be “ a gross deviation from the standard of conduct that a reasonable person would observe in the situation ” (Penal Law, § 15.05, subd. 3); and to qualify as criminally negligent the conduct must be “ a gross deviation from the standard of care that a reasonable person would observe in the situation ” (Penal Law, § 15.05, subd. 4).
It has been held that the proof required for a criminal conviction under these sections of the new Penal Law is that the actor have knowledge of the highly dangerous nature of his actions or knowledge of such facts as under the circumstances would disclose to a reasonable man the danger of his action and that despite his knowledge he so acts (People v. Taylor, 31 A D 2d 852; People v. Haney, 59 Misc 2d 162).
While there has recently been a substantial increase in deaths from narcotics, the proportion of such deaths to the number of times narcotics are currently being used by addicts and for *224legal medical treatment is not nearly great enough to justify an assumption by a person facilitating the injection of a narcotic drug by a user that the latter is thereby running a substantial and unjustifiable risk that death will result from that injection. It is hardly analogous to the sale of wood alcohol, a deadly poison (People v. Licenziata, 199 App. Div. 106), or to the illegal use of drugs or implements to induce an abortion (People v. McGonegal, 136 N. Y. 62) or to building a structure so poorly that it collapses (People v. Orzel, 263 N. Y. 200).
Similarly, the word “ gross ” in the term “ gross deviation ” in the definitions of “ recklessly ” and “ criminal negligence ” in section 15.05 of the Penal Law means “ glaring or flagrant ” or “ entire, or total ” rather than “ disgusting ”, all definitions of the adjective appearing in the New Century Dictionary (vol. 1, p. 688). Here, the prosecution seeks to implement the public disgust and repulsion toward the peddler of narcotic drugs by invoking the punishment for manslaughter or criminally negligent homicide against the peddler, as a defendant, because his sale and assistance to a customer in injecting the drug sold was followed by the death of the purchaser from narcotic poisoning, but in doing so the prosecution is improperly interpreting the adjective “ gross ” as though it means “ disgusting ” instead of “ flagrant ” or “ entire ”.
It is my view that the court below was completely correct when it found that the Legislature’s language in defining the crimes of manslaughter and criminally negligent homicide and dangerous drug offenses in no way reflects an intent to extend the coverage of the first two of these to persons selling narcotic drugs to others who die when using them. Like the court below, I decry the base evil done by peddlers of narcotic drugs, but this does not permit the court to stretch the statutory sanctions applicable to criminally negligent homicide to make them applicable to one who sells narcotics to a person who, on using the drug, dies of narcotic poisoning. If that ought to be done, it is for the Legislature to make that determination.
Martuscello, Acting P. J., Christ and Brennan, JJ., concur with Benjamin, J.; Shapiro, J., concurs in the opinion by Benjamin, J., with a separate opinion, in which Martuscello, Acting P. J., concurs.
Order affirmed insofar as appealed from.